FILED
                           NOT FOR PUBLICATION
                                                                               AUG 6 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DARNELL WESLY MOON,                              No.   20-35454

              Petitioner-Appellant,              D.C. No. 3:20-cv-00033-JE

 v.
                                                 MEMORANDUM*
JOSIAS SALAZAR, Warden - FCI
Sheridan,

              Respondent-Appellee.



DARNELL WESLY MOON,                              No.   20-35464

              Petitioner-Appellant,              D.C. No. 3:20-cv-00034-JE

 v.

JOSIAS SALAZAR,

              Respondent-Appellee.


                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted August 4, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Darnell Moon appeals the district court’s orders denying without prejudice

his 28 U.S.C. § 2241 habeas corpus petitions. We have jurisdiction under 28

U.S.C. § 1291. Reviewing de novo, see Alaimalo v. United States, 645 F.3d 1042,

1047 (9th Cir. 2011), we affirm.

      The district court properly dismissed Moon’s petitions for lack of

jurisdiction, because for “core habeas petitioners challenging present physical

confinement, jurisdiction lies in only one district: the district of confinement."

Moon v. Salazar, 3:20-cv-00033-JE (D. Or. Feb. 13, 2020) (quoting Rumsfeld v.

Padilla, 542 U.S. 426, 433 (2004))1. Moon was incarcerated in Illinois, but filed

his petitions in the District of Oregon, where he had previously been incarcerated

and where his good-time credits were revoked.

      Moon argues that a challenge to the improper revocation of good-time credit

is not a challenge to “present physical confinement.” We disagree. Good-time

credit impacts the duration of confinement, and therefore is a “core” habeas

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
       The district court order in Moon v. Salazar, 3:20-cv-00034-JE (D. Or. Feb.
13, 2020), is identical.
                                           2
challenge to present physical confinement under Padilla, 542 U.S. at 433; cf.

Wilkinson v. Dotson, 544 U.S. 74, 79, 81–82 (2005) (describing an action seeking

to restore good-time credit as within the “core” of habeas, since it impacts the

duration of confinement). Similarly, the proper respondent—the individual with

the power to “produce the body,” Wales v. Whitney, 114 U.S. 564, 574 (1885)—is

the warden of Moon’s current prison.



      AFFIRMED.




                                          3